DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-9 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN 104804594).
Liu et al. disclose a coating composition comprising 20-30 pts. wt. matrix resin (acrylate emulsion, epoxy resin), 1-6 pts. wt. organic fiber (treated with silane coupling agent), and 9-30 pts. wt. water (abstract, claims 1-5, Examples).
The limitations of claim 2 can be found in Liu et al. at Example 2, where it discloses the titanium dioxide.
The limitations of claims 3 and 4 can be found in Liu et al. at claim 1, where it discloses the acrylate.
The limitations of claim 5 can be found in Liu et al. at Example 2, where it discloses the water.
The limitations of claims 6-9 can be found in Liu et al. at claim 5, where it discloses the terylene (PET).
The limitations of claim 11 can be found in Liu et al. at claim 5, where it discloses the 2–5%.
The limitations of claim 12 can be found in Liu et al. at claim 7, where it discloses the length ≤ 10 mm.
Claims 13-15 are inherent properties based on substantially the same components as claimed.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim 10 is rejected under 35 U.S.C. 103(a) as obvious over Liu et al. (CN 104804594) in view of Xie et al. (Composites: Part A, 41, 806-819, 2010).
The disclosure of Liu et al. is adequately set forth in paragraph 4 and is incorporated herein by reference.
However, Liu et al. is silent on the specific silane.
Xie et al. disclose silane coupling agents (such as vinyl silanes) used for fibers can increase the interfacial adhesion to the target polymer matrices and improve the mechanical properties (abstract, summary, Table 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Xie’s silane coupling agent in Liu’s composition to obtain compositions with improved mechanical properties.

7.	Claims 16-18 are rejected under 35 U.S.C. 103(a) as obvious over Liu et al. (CN 104804594).
The disclosure of Liu et al. is adequately set forth in paragraph 4 and is incorporated herein by reference.
	Liu et al. disclose a method of making the coating composition, ammonium polyphosphate is added before adding the matrix resin, and the fiber is added to the water (claim 7).  The case law states that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).  See MPEP ¶ 2144.04C.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762